OPINION — AG — ** COURTHOUSE — REPAIR — IMPROVEMENTS ** (1) WHERE FUNDS ARE CURRENTLY AVAILABLE IN THE GENERAL FUND OF THE COUNTY, AND WHERE AN APPROPRIATION HAS BEEN PROPERLY MADE BY THE COUNTY EXCISE BOARD FOR THE PURPOSE OF EFFECTING REPAIRS TO A COUNTY COURTHOUSE, THAT 19 Ohio St. 731 [19-731] DOES 'NOT' REQUIRE THE MATTER TO BE SUBMITTED TO A VOTE OF THE PEOPLE (ELECTORS) PRIOR TO LETTING THE CONTRACTS FOR THE REPAIRS. IT WILL BE NOTED THAT TO HOLD OTHERWISE MIGHT WELL BE CONSTRUED AS REQUIRING A VOTE OF THE PEOPLE BEFORE REPLACING A BROKEN WINDOW GLASS OR SOME OTHER SUCH MINOR REPAIR. (2) THE BOARD OF COUNTY COMMISSIONERS SHOULD COMPLY WITH THE PROVISIONS OF 19 Ohio St. 341 [19-341] IN LETTING CONTRACTS FOR THE REPAIR OF THE COUNTY COURTHOUSE WHERE SUCH REPAIRS ARE TO BE PAID FOR FROM APPROPRIATIONS MADE FROM THE CURRENT GENERAL FUND OF THE COUNTY. (MAINTENANCE EQUIPMENT, CONSTRUCTION, BIDS, TAXES, CONTRACTS, BIDDING) CITE: 19 Ohio St. 341 [19-341], 19 Ohio St. 731 [19-731], OPINION NO. MAY 26, 1946 — KELLEY (JAMES P. GARRETT)